IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30906



     HARPER MACLEOD SOLICITORS,

                                           Plaintiff-Appellant,

                                  v.

     KEATY & KEATY, doing business as Keaty Law Firm,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        --------------------
                            July 26, 2001
Before KING, Chief Judge, ALDISERT* and BENAVIDES, Circuit
Judges.

BENAVIDES, Circuit Judge:

     Appellees Thomas Keaty, Robert Keaty and Keaty & Keaty,

d/b/a the Keaty Law Firm, (the Defendants) suffered a default

judgment in the Southern District of Texas in favor of Appellant

Harper Macleod Solicitors (Harper), a Scottish law firm.     When

Harper sought to register the default judgment in the Eastern

District of Louisiana pursuant to 28 U.S.C. § 1963, the

Defendants challenged its validity alleging deficient service of

process.   The Louisiana district court sustained that challenge

and, using Rule 60(b)(4), voided the default judgment.    Harper

     *
       Circuit Judge of the Third Circuit, sitting by
designation.
now appeals, arguing that (1) the Texas district court’s

jurisdictional findings should be afforded preclusive effect in

accordance with Texas law, and (2) service on the Defendants

sufficiently complied with the Texas long arm statute to support

the default judgment issued by the Texas district court.     After

concluding that district courts have authority to entertain

motions challenging the validity of another district court’s

judgment using Rule 60(b)(4), we confirm the propriety of the

district court’s reliance on federal rules of issue preclusion to

determine that the Texas district court’s jurisdictional findings

did not preclude the Defendants from arguing their jurisdictional

claims.   Further, we agree with the Louisiana district court’s

conclusion that service on the Defendants was defective under

Texas law.    Accordingly, we AFFIRM the judgment of the Louisiana

district court voiding the default judgment of the Texas district

court.

                     FACTUAL   AND   PROCEDURAL BACKGROUND

     On August 18, 1998, Harper filed suit against the Defendants

in the Southern District of Texas, Galveston Division (the Texas

Court).   Harper alleged fraud and breach of contract in relation

to its referral of two personal injury plaintiffs to the

Defendants.    Federal jurisdiction was founded on diversity of

citizenship.

     Harper attempted service on the Defendants in accordance



                                        2
with the Texas long-arm statute by forwarding three copies of the

complaint, as well as three summonses, to the Texas Secretary of

State (the Secretary).   Harper provided the Secretary with the

following “home or home office” addresses for the Defendants:


          1.   To Defendant Keaty & Keaty d/b/a The
          Keaty Firm’s home or home office:
               345 Doucet Road, Suite 104
               Lafayette, LA   70503

          2.   To Defendant Robert M. Keaty’s home or
          home office:
               c/o Keaty & Keaty
               1140 World Trade Center
               Two Canal Street
               New Orleans, LA   70130

          3.   To Defendant Thomas S. Keaty Jr.’s home
          or home office:
               c/o Keaty & Keaty
               1140 World Trade Center
               Two Canal Street
               New Orleans, LA   70130


On September 1, 1998, Harper received from the Secretary

certifications attesting that two copies of the summons and

complaint had been delivered by certified mail to each defendant

at the address provided for that defendant.   The Secretary

further certified that return receipts had been received “bearing

Signature of Addressee’s Agent.”

     The Defendants did not appear in the Texas Court.   On

January 14, 1999, the Texas Court entered an Amended Default

Judgment in favor of Harper.   The order judged the Defendants

jointly and severally liable to Harper for $1,108,734.30 in


                                   3
liquidated damages, inclusive of pre-judgment interest and

attorneys’ fees.    The order also recited that the Texas Court had

jurisdiction over the Defendants and that the Defendants had been

“properly served with the Summons and Complaint.”

     On March 2, 1999, Harper registered the default judgment in

the Eastern District of Louisiana (the Louisiana Court) pursuant

to 28 U.S.C. § 1963,1 then commenced collection activities,

specifically seeking the issuance of writs of execution and

various garnishments.    Defendants responded to the collection

activities by challenging the validity of the Texas Court

judgment.2

     On June 4, 1999, Harper filed an unopposed Rule 60(a) motion

in the Texas Court seeking to amend the default judgment to

include express findings in support of that court’s exercise of

personal jurisdiction over the Defendants.    The Texas Court

     1
         Section 1963 provides:

          A judgment in an action for the recovery of money
     or property entered in any . . . district court . . .
     may be registered by filing a certified copy of the
     judgment in any other district . . . when the judgment
     has become final by appeal or expiration of the time
     for appeal . . . . A judgment so registered shall have
     the same effect as a judgment of the district court of
     the district where registered and may be enforced in
     like manner. . . .

28 U.S.C. § 1963 (Supp. 2000).
     2
       The Defendants styled their challenge as an “Answer and
Counterclaim Under Rule 13 Asserting an Independent Action to
Vacate ‘Void’ Default Judgment For Lack of Personal
Jurisdiction.”

                                  4
subsequently signed an Order specifying that (1) Harper “properly

provided the Texas Secretary of State with the addresses of each

of the Defendants’ ‘home or home office’ address” in accordance

with the Texas long arm statute; (2) the record reflected that

the Secretary actually forwarded process to each of the

Defendants; (3) the record reflected that each Defendant had

actually received process; and (4) the Texas Court had properly

exercised personal jurisdiction over the Defendants.

     Harper then moved for summary judgment in the Louisiana

Court as to the validity of the Texas Court’s default judgment.

The district court granted the motion as unopposed on November

19, 1999, having granted the Defendants several extensions to

oppose.   The Defendants filed a “motion for reconsideration” on

December 20, 1999 in support of which they offered evidence

suggesting that neither the Keaty Law Firm nor Keaty & Keaty

existed as a legal entity at the time Harper attempted service.

Moreover, the Defendants maintained that none of the addresses

provided to the Secretary by Harper accurately reflected the

“home or home office” address of any of the Defendants.   Because

Texas law requires strict compliance with the Texas long arm

statute, the Defendants asserted that service was defective and

the Texas judgment void.

     Treating Defendants’ motion as a Rule 60(b)(4) request for

relief from judgment on grounds of insufficient service, the

Louisiana Court determined that (1) the Texas Court’s

                                 5
jurisdictional findings did not preclude the Defendants from

collaterally raising jurisdictional defects under federal res

judicata principles, and (2) service to the Defendants was

defective under Texas law.   As a consequence, the Louisiana court

declared that “the default judgment entered by the United States

District Court, Southern District of Texas, Galveston Division is

void.”   Harper’s subsequent motion for relief from judgment

pursuant to Rule 60(b)(1) or (b)(6) was denied and final judgment

was entered on July 13, 2000.   This appeal followed.

                             DISCUSSION

     Federal courts generally disfavor default judgments,

preferring to resolve disputes according to their merits.

Lindsey v. Prive Corp., 161 F.3d 886, 892 (5th Cir. 1998); Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 403 (5th Cir. 1981)

(noting that Rule 60(b) should be “applied most liberally to

judgments in default.”)   This circuit has held that a district

court must set aside a default judgment as void if it determines

that it lacked personal jurisdiction over the defendant because

of defective service of process.       See, e.g., Bludworth Bond

Shipyard, Inc. v. M/V Caribbean Wind, 841 F.2d 646, 649 (5th Cir.

1988).   In this case, we are presented with defendants that

suffered a default judgment in one federal district court, then

challenged that judgment as void for lack of jurisdiction in the

district court of registration.    It is well-established that


                                   6
defendants need not appear in a federal court without authority

to exercise personal jurisdiction over them to raise a

jurisdictional defect.   Defendants are “always free to ignore . .

. judicial proceedings, risk a default judgment, then challenge

that judgment on jurisdictional grounds in a collateral

proceeding.”   Ins. Corp. of Ireland, Ltd. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 706, 102 S. Ct. 2099, 2106

(1982); Broadcast Music, Inc. v. M.T.S. Enterprises, Inc, 811
F.2d 278, 281 (5th Cir. 1987).

     Harper, as the beneficiary of the default judgment, has not

challenged the ability of a registering court to grant relief

from another district court’s judgment using Rule 60(b)(4) when

the rendering court did not properly exercise jurisdiction.

Instead, Harper alternatively argues that (1) a registering court

should apply the relevant state law on issue preclusion to

determine the effect of jurisdictional findings made by a

rendering district court sitting in diversity, or (2) service on

the Defendants was proper because it sufficiently complied with

the Texas long arm statute.

     Though we generally review a district court’s Rule 60(b)

ruling solely for abuse of discretion,   Bludworth Bond, 841 F.2d

at 649, “Rule 60(b)(4) motions leave no margin for consideration

of the district court's discretion as the judgments themselves

are by definition either legal nullities or not.”   Carter v.


                                 7
Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998). As a consequence,

our review of the issues raised in this appeal is effectively de

novo.    See Export Group v. Reef Industries, Inc., 54 F.3d 1466,

1469 (9th Cir. 1995) ("We review de novo . . . . a district

court's ruling upon a Rule 60(b)(4) motion to set aside a

judgment as void, because the question of the validity of a

judgment is a legal one.").

I.   A Registering Court May Rely on Rule 60(b)(4) to Entertain
Jurisdictional Challenges to the Validity of a Default Judgment
Issued By Another District Court


     Although both the Louisiana Court and the parties assume

that Rule 60(b)(4) empowers a registering court to void a

judgment rendered by another district court, the scope of a

registering court’s power to alter or amend judgments rendered by

another court through Rule 60(b) is uncertain.             See WRIGHT, MILLER

& KANE, FEDERAL PRACTICE   AND   PROCEDURE: CIVIL 2d § 2787 (1995).3

Typically, relief under Rule 60(b) is sought in the court that

     3
        This Court has never expressly recognized the authority
of a registering court to void a judgment rendered in another
district court. The Fifth Circuit cases relied upon by the
district court to support its review of the Texas Court’s
jurisdiction, as well as those cited by the parties, involved
either a rendering court considering a Rule 60(b)(4) motion to
void its own judgment, see Bludworth, 841 F.2d at 648-49;
Broadcast Music, 811 F.2d at 281; Recreational Properties v.
Southwest Mortg. Serv., 804 F.2d 311, 314 (5th Cir. 1986), or a
district court’s refusal to afford full faith and credit to a
state court default judgment because the state court had no
jurisdiction over the defendant. See A.L.T. Corp. v. Small
Business Administration, 801 F.2d 1451 (5th Cir. 1986).


                                         8
rendered the judgment at issue.     See id. at § 2865.   At least one

circuit, the Seventh, has suggested that Rule 60(b) motions must

be presented to the court that rendered the judgment in question.

See Board of Trustees, Sheet Metal Workers’ Nat’l Pension Fund v.

Elite Erectors, Inc., 212 F.3d 1031, 1034 (7th Cir. 2000).4

Interpreting 28 U.S.C. § 1963, the court in Elite Erectors

reasoned that a registering court has no authority over the

judgment being registered.   Id.    Consequently, a registering

district court could not, according to the Seventh Circuit, tell

the rendering court not to enforce the judgment.      Id.   The court

also expressed concern that various registering courts might

resolve Rule 60(b) motions to modify or annul the same judgment

differently. Id.   The majority of circuits, however, has held or

suggested that registering courts may rely on Rule 60(b)(4) to

void a default judgment if the rendering court was without

jurisdiction over the defendant.       See F.D.I.C. v. Aaronian, 93
F.3d 636, 639 (9th Cir. 1996); Rector v. Peterson, 759 F.2d 809,



     4
       Prior to Elite Erectors, the Seventh Circuit had suggested
that a registering court could use Rule 60(b)(4) to void the
judgment of another court. See In re Joint Eastern & Southern
Dist. Asbestos, 22 F.3d 755, 762 n. 15 (7th Cir. 1994) (“[T]he
authority of the registration court to entertain a motion under
Rule 60(b)(4) appears to be well-established.”); Fuhrman v.
Livaditis, 611 F.2d 203, 205 (7th Cir. 1979) (refusing to
“conclude that a registering court presented with a motion for
relief from judgment based on lack of personal jurisdiction must
in every instance defer to the court which originally issued the
judgment. . . .” ).

                                   9
811 (10th Cir. 1985); Indian Head Nat. Bank of Nashua v.

Brunelle, 689 F.2d 245, 249 (1st Cir. 1982); Covington Indus.,

Inc. v. Resintex A.G., 629 F.2d 730, 733 (2d Cir. 1980).      Even

the Seventh Circuit in Elite Erectors, though not granting

registering courts authority over judgments through Rule 60(b),

held that a registering court “was free to disregard the judgment

. . . if the rendering court lacked jurisdiction.”    Elite

Erectors, Inc., 212 F.3d at 1034.

     We join the majority of circuits and hold that registering

courts may use Rule 60(b)(4) to sustain jurisdictional challenges

to default judgments issued by another district court.

Though judicial efficiency and comity among district courts often

counsel a registering court to defer ruling on Rule 60(b) motions

in favor of the rendering court, see Fuhrman, 611 F.2d at 205,

such deference is less appropriate when the challenged judgment

was issued without the benefit of argument from one party and the

basis for the 60(b) challenge is jurisdictional.     See Covington

Indus., 629 F.2d at 733.   Requiring deference to a rendering

court for determination of jurisdictional issues related to a

default judgment is also difficult to reconcile with the

established rule that a party may suffer a default judgment then

collaterally attack that judgment upon enforcement.     See id. at

733-34 (citations omitted).   Finally, as noted in Elite Erectors,

“[w]hether or not the district court enters an order under the

                                10
Rule 60(b)(4), principles of issue preclusion would prevent re-

litigation of the jurisdictional question in other courts of

registration.”   Elite Erectors, Inc., 212 F.3d at 1034.

Principles of issue preclusion apply with equal force in courts

of rendition and registration: neither should re-adjudicate

issues first heard and ruled on by another federal court.

Therefore, even under the rule of Elite Erectors, a court of

registration effectively can tell a rendering court not to

enforce a default judgment when the defaulting defendant never

appeared in the court of rendition and had a valid jurisdictional

complaint.   That one district court may exercise such authority

over another is a necessary consequence of the established rule

that a defendant may challenge a rendering court’s personal

jurisdiction in a court in which enforcement of a default

judgment is attempted.   Such authority also reflects the federal

system’s disdain for default judgments.

II. The Louisiana Court Properly Applied Federal Rules of Issue
Preclusion to Determine the Preclusive Effect of the Texas
Court’s Jurisdictional Findings.


     Having concluded that the Louisiana Court had authority to

undertake an independent inquiry into the jurisdictional basis of

the Texas Court’s judgment using Rule 60(b)(4), we next consider

the first of Harper’s two primary arguments on appeal: whether

the Louisiana Court properly applied federal law when determining

the preclusive effect of the jurisdictional recitations and

                                11
related factual findings contained in the Texas Court’s original

and amended judgments.   Traditional rules of preclusion as

adopted in federal case law - whether under the doctrine of

collateral estoppel or res judicata - require that the party to

be estopped from re-litigating a claim have had a full and fair

opportunity to litigate the issue.    See Parklane Hosiery Co. v.

Shore, 439 U.S. 322, 326, 99 S. Ct. 645, 649 (1979).   The

Louisiana Court determined that “[b]ecause defendants did not

have their day in court,” they were not precluded from litigating

the service of process issues collaterally.

     In diversity actions like the one that produced the

underlying default judgment in this case, the law of the forum

state, subject to the constitutional limits imposed by the Due

Process Clause, controls the ability of a district court to

exercise personal jurisdiction over nonresident defendants.     See

Southmark Corp. v. Life Investors, Inc., 851 F.2d 763, 772 n. 15

(5th Cir. 1988); Stuart v. Spademan, 772 F.2d 1185, 1189 (5th

Cir.1985).   Thus, Texas law provides the foundation for the

Defendants’ argument that service of process in the Texas

proceeding was defective such that the Texas Court did not

properly exercise jurisdiction over them when it rendered default

judgment.    On appeal, Harper argues that Texas law should also be

applied to determine the preclusive effect of the jurisdictional

findings contained in the Texas Court’s original and amended


                                 12
default judgments.   Because Texas maintains the common law rule

of absolute verity, under which plain jurisdictional recitals

contained within a judgment are conclusive as to the rendering

court’s jurisdiction in a collateral proceeding,5 Harper asserts

that the Defendants should be barred from raising technical

service of process issues collaterally in the Louisiana Court.

     As support for its argument, Harper relies principally on

the Supreme Court’s full faith and credit jurisprudence which

provides that “a federal court must give to a state-court

judgment the same preclusive effect as would be given that

judgment under the law of the State in which the judgment was

rendered.”   Migra v. Warren City Sch. Dist. Bd. of Educ., 465
U.S. 75, 81 (1984); Allen v. McCurry, 449 U.S. 90, 96, 101 S. Ct.
411, 415, 66 L. Ed. 2d 308 (1980) (“[T]hough the federal courts may

look to the common law or to the policies supporting res judicata

and collateral estoppel in assessing the preclusive effect of

decisions of other federal courts, Congress has specifically

required all federal courts to give preclusive effect to

state-court judgments whenever the courts of the State from which

the judgments emerged would do so . . . .").   Applying this rule,



     5
        See Akers v. Simpson, 445 S.W.2d 957, 959 (Tex. 1969)
(“It is the firmly established rule in Texas that a defendant who
is not served and who does not appear may not, as a matter of
public policy, attack the verity of a judgment in a collateral
proceeding; the jurisdictional recitals import absolute
verity.”).

                                13
this circuit has held that when a federal court is asked to

enforce a state judgment, the rendering state’s law determines

the preclusive effect of jurisdictional findings contained within

the judgment, subject of course to the Due Process Clause.     See

A.L.T. Corp., 801 F.2d at 1455, 1458-59.6   Harper seeks to extend

this rationale, reasoning that the Louisiana Court should have

followed Texas’ process for bringing a jurisdictional challenge

to a default judgment.7   Harper concedes, however, that because

this case involves enforcement of a federal district court

judgment by another federal district court, neither the Full

Faith and Credit Clause nor the full faith and credit statute,8


     6
       We note that the Defendants do not argue that they had no
notice of the claim pending against them such that enforcement of
the Texas Court’s judgment would violate the Due Process Clause.
Instead, the Defendants argue that service upon them violated
technical requirements of Texas law, and, under that law alone,
was insufficient.
     7
       Harper’s argument also finds some jurisprudential support
in a recent Supreme Court decision holding that, while federal
law determines the preclusive effect of all federal judgments on
the merits of a case, the federal rule of decision in diversity
cases generally should refer to the law of the state in which the
rendering court sits.   See Semtek Int’l Inc. v. Lockheed Martin
Corp., -- U.S.--, 121 S. Ct. 1021, 1028 (2001); see also Gasperini
v. Center for Humanities, Inc., 518 U.S. 415, 429-31 (1996).
Thus, Texas law determines the preclusive effect of the
substantive issues addressed in the Texas Court’s default
judgment. Semtek did not address the role of state law in
determining the preclusive effect of jurisdictional findings made
by a federal court sitting in diversity. Moreover, Harper has
not argued that Texas law on issue preclusion should apply to
jurisdictional recitals under the Supreme Court’s Erie
jurisprudence. Thus, we need not address Harper’s argument in
terms of Erie.
     8
       This statute provides:


                                14
or the cases interpreting them, control.   See Baldwin v. Iowa

State Traveling Mens Ass’n, 283 U.S. 522, 524, 51 S. Ct. 517, 518

(1931).

     We decline to extend full faith and credit principles to

cases like this one involving the enforcement of a federal

judgment by another federal court.   We begin our analysis by

reiterating the power of a court of registration to inquire into

the jurisdiction of the rendering court before enforcing the

rendering court’s judgment.   See Covington Indus., 629 F.2d at

732 (“When, in an enforcement proceeding, the validity of the

judgment is questioned on this ground [of lack of personal

jurisdiction], the enforcing court has the inherent power to void

the judgment[.]” (citing Baldwin, 283 U.S. at 525)).9   Moreover,


     [t]he . . . judicial proceedings of any court of any
     such State . . . shall have the same full faith and
     credit in every court within the United States and its
     Territories and Possessions as they have by law or
     usage in the courts of such State . . . .

28 U.S.C. § 1738 (1982).
     9
       This principle has a long lineage in our jurisprudence.
See Chicago Life Ins. Co. v. Cherry, 244 U.S. 25, 29 (1917)
(“There is no doubt of the general proposition that in a suit
upon a judgment the jurisdiction of the court rendering it over
the person of the defendant may be inquired into.”); Hall v.
Lanning, 91 U.S. 160, 165 (1875) (“[T]he jurisdiction of a
foreign court over the person or the subject-matter embraced in
the judgment or decree of such court is always open to
inquiry[.]”). The requirement that a court have jurisdiction
over the person before rendering judgment is rooted in due
process and is a basic requirement that must be satisfied before
a valid judgment can be had or, as germane to this case, be
enforced. See, e.g., Ins. Corp. of Ireland, Ltd., 456 U.S. at
702 (“The requirement that a court have personal jurisdiction

                                15
federal case law has long allowed parties to federal lawsuits to

rely on this power by granting defendants the ability “to ignore

the judicial proceedings, risk a default judgment, and then

challenge that judgment on jurisdictional grounds in a collateral

proceeding.”   Ins. Corp. of Ireland, Ltd., 456 U.S. at 706;

Broadcast Music, Inc., 811 F.2d at 281.   Application of Texas’

rule of absolute verity would undermine this foundational

principle of federal jurisdictional law by preventing defendants

from testing a district court’s jurisdiction by suffering a

default judgment, then raising jurisdictional issues when the

default judgment is enforced.   For that reason, we decline to

sustain Harper’s request that we use Texas law to determine the

preclusive effect of jurisdictional findings contained in a

federal judgment.10

     Since application of state law in this case is



flows not from Art. III, but from the Due Process Clause.”). If
the rendering court did not have such jurisdiction, its judgment
is invalid. See N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 143
(5th Cir. 1996) (“A judgment is void . . . if the court that
rendered it lacked jurisdiction . . . of the parties[.]”
(internal quotations omitted) (quoting Williams v. New Orleans
Pub. Serv., Inc., 728 F.2d 730, 735 (5th Cir. 1984))); Broadcast
Music, Inc., 811 F.2d at 281 (“A court which lacks personal
jurisdiction over a defendant cannot enter a valid judgment
against that defendant.”).
     10
        We recognize that our refusal to apply state law to
resolve this question turns on the substance of Texas law. We
need not determine in this case whether a different state law
could be used as the federal rule for determining the preclusive
effect of jurisdictional findings made by a federal district
court sitting in diversity.

                                16
inappropriate, the Louisiana Court properly applied federal rules

of issue preclusion to determine whether the Texas Court’s

jurisdictional findings precluded litigation of the Defendants’

jurisdictional arguments.    The Louisiana Court noted “[n]owhere

in the ruling is there any mention of any challenges or exhibits

made by defendant.    It appears that defendant was not present

for, nor in any way, participated in the proceeding.”     Based upon

this finding, we agree with the Louisiana Court’s decision to

afford the Texas court’s jurisdictional recitals no preclusive

effect.

III. The Louisiana Court Properly Ruled That Service Upon the
Defendants Was Defective Pursuant to Texas Law


     Having determined that the district court properly undertook

an independent review of the Texas Court’s jurisdiction to enter

a default judgment against the Defendants, we next turn to the

merits of the jurisdictional issues raised.    The parties agree

that Texas law, specifically the Texas long arm statute and the

cases interpreting it, determine whether service of process was

effective on the Defendants.    See FED. R. CIV. PROC. 4 (e)(1) (West

1999).    To support a default judgment against a jurisdictional

challenge, Texas law requires plaintiffs to prove that (1) the

pleadings established that the Defendants were amenable to

service, and (2) evidence in the record demonstrates the

Defendants were in fact served in the manner required by the


                                 17
Texas long arm statute.   Bludworth, 841 F.2d at 649; Whitney v. L

& L Realty Corp., 500 S.W.2d 94, 95-96 (Tex. 1973).11       The

Defendants do not dispute that the record reveals that they were

amenable to service, thus the inquiry before the district court,

and before this Court, implicates only the second prong of

Whitney.

     Section 17.044(b) of the Texas Civil Practice & Remedies

Code provides for substituted service on the Secretary for

nonresident defendants doing business in Texas that do not

maintain a regular place of business in Texas, provided that the

relevant proceeding arises out of business done in Texas.         See

TEX. CIV. PRAC. & REM. CODE ANN. § 17.044(b) (West 1999).

Specifically, plaintiffs must comply with notice requirements of

section 17.045(a):

     If the Secretary of State is served with duplicate
     copies of process for a nonresident, he shall require a
     statement of the name and address of the nonresident’s
     home or home office and shall immediately mail a copy
     of the process to the nonresident.

Id. at § 17.045(a).    In analyzing whether Harper complied with

the Texas long arm statute, we must screen the record “to


     11
       This Court has previously noted possible tension between
Texas and federal law on the burden of proof: Texas law assigns
the burden of proving service issues to the plaintiff, while the
movant under Rule 60(b) generally bears the burden of proof.
Bludworth Bond, 841 F.2d at 649 n. 7. As in Bludworth, however,
the addresses provided to the Secretary by Harper are uncontested
and consequently we are able to determine the adequacy of service
as a matter of law. See id.

                                 18
factually determine that the address provided to the Secretary of

State was in fact the home or home office of the nonresident

defendant (notwithstanding it was so labeled).”     Mahon v.

Caldwell, Haddad, Skaggs, Inc., 783 S.W.2d 769, 771 (Tex. App.

1990, writ denied).

     Texas courts have consistently required strict compliance

with the terms of the Texas long arm statute.     See Mahon, 783
S.W.2d at 771.   According to the Texas Supreme Court, “[a]

typographical error in the forwarding address . . . is grounds to

set aside a default judgment based on substituted service.”

Royal Surplus Lines Ins. Co. v. Samaria Baptist Church, 840
S.W.2d 382, 383 (Tex. 1992); see also Commission of Contracts of

General Executive Committee of Petroleum Workers Union of

Republic of Mexico v. Arriba, Ltd., 882 S.W.2d 576, 585 (Tex.

App. 1994, no writ) (“If the Secretary of State sends the

citation and a copy of the petition to the nonresident defendant

using an incorrect address for the defendant, then a default

judgment should be set aside.”)    Moreover, “[a]ctual notice to a

defendant, without proper service, is not sufficient to convey

upon the court jurisdiction to render default judgment against

[the defendant].   Rather, jurisdiction is dependent upon citation

issued and service in a manner provided for by law.”     Wilson v.

Dunn, 800 S.W.2d 833, 836 (Tex. 1990).

     The Louisiana Court held that service was defective with

                                  19
respect to each of the Defendants because, inter alia, none of

the addresses provided to the Secretary accurately stated a home

or home office address for any one of the defendants.     Harper has

not provided any basis for reversing this determination.

Instead, Harper concedes that it provided the Secretary with (1)

“a former address for service upon the partnership Keaty & Keaty

d/b/a The Keaty Firm at its Lafayette office;” and (2) addresses

for Robert and Thomas Keaty that contained “a typographical error

in the suite number.”   According to Texas law, such mistakes

render service defective.    Royal Surplus Lines, 840 S.W.2d at

383; Arriba, 882 S.W.2d at 585.    That the Defendants may have had

actual notice of service is of no consequence since the Texas

Supreme Court has expressly rejected an actual notice exception

to strict compliance with the terms of the long arm statute.

Wilson, 800 S.W.2d at 836.   The district court therefore properly

determined that service was inadequate under Texas law and could

not support a default judgment.

                              CONCLUSION

     A party may contest personal jurisdiction or method of

service by refusing to appear, suffering a default judgment, then

collaterally attacking that default judgment when the plaintiff

initiates enforcement proceedings.     Thus, the Louisiana Court

properly considered whether the Texas Court had jurisdiction over

the Defendants.   In undertaking its jurisdictional analysis, the


                                  20
Louisiana Court appropriately applied federal rules of issue

preclusion to determine that the Texas Court’s jurisdictional

recitals were not entitled to deference because they were not

produced after full and thorough litigation.   Finally, the

Louisiana Court correctly concluded that Harper failed to provide

the Secretary with an accurate “home or home office” address for

any of the Defendants.   Hence, we AFFIRM the Louisiana Court’s

judgment voiding the Texas Court’s default judgment under Rule

60(b)(4).

AFFIRMED.




                                21
KING, Chief Judge, specially concurring:



     I concur in the judgment and in all of Judge Benavides’s

fine opinion with the exception of Part I, which addresses

whether a registering court has the power to alter or amend a

rendering court’s judgment through Rule 60(b).   I write only to

state that I agree with Judge Easterbrook’s treatment of this

issue in Board of Trustees, Sheet Metal Workers’ National Pension

Fund v. Elite Erectors, Inc., 212 F.3d 1031 (7th Cir. 2000).    As

in Elite Erectors, the central issue in this case is whether the

rendering court had jurisdiction over the Defendants to enter the

default judgment against them.   I concur in the judgment in this

case, however, because under either Judge Easterbrook’s analysis

or Judge Benavides’s analysis, the result is the same because the

registering court is “free to disregard the [rendering court’s]

judgment, without formally annulling it under Rule 60(b)(4), if

the rendering court lacked jurisdiction.”   Id. at 1034.




                                 22